DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on July 28, 2022, claims 1-13 are now pending for examination in the application.
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10740422.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-13 of Patent No. 10740422 contain every element of claims 1-13 of the instant application and as such anticipates claims 1-13 of the instant application.
The difference between the inventions as recited in claim 1 of ‘751 application and ‘422 patent is that claim 1 of ‘422 patent does not recite if the time difference meets a threshold time difference, setting the display prominence to a first value in response that indicates the data record is not to be prominently displayed.  A person of ordinary skills would therefore be motivated to remove/modify some of the claim elements recited in the above two claims without affecting the context of the invention, i.e., discovering relationships. The dependent claims incorporate the differences indicated above and are considered obvious variants under the above rationale, and are rejected for the same reasons. 
It would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify the claims in the USP 10650000 to arrive at the current claims by omitting/modifying elements and its functions in a combination because it would be an obvious expedient if the remaining elements perform the same functions as before. See also, In re Karlson, 311 F.2d 581, 584 (CCPA 1963) (“It is well settled, however, that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.”).

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a provisional obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-13 would be allowable if a TD is filed.

16/918,751
10,740,422
1. A computer-implemented method executed by one or more processors, the method comprising: 
receiving, by the one or more processors, a search query, the search query being provided by a user; 


determining a set of user-specific data records is to be displayed in a search results page with search results, the set of user-specific data records comprising one or more user-specific data records that are specific to the user that provided the search query and wherein each user-specific data record specifies an event made by the user; 

determining a display prominence of at least one user-specific data record in the set of user-specific data records, the display prominence comprising one of a plurality of locations within the search results page, and indicating a prominence of the at least one user-specific data record when displayed in the search results page, at least one location being within a search results pane, within which the one or more search results are also displayed, wherein determining display prominence comprises: 
determining that a user-specific data record specifies an event having an event time; 
determining a time difference based on the event time specified by the user-specific data record and the time the query was submitted; 
if the time difference meets a threshold time difference, setting the display prominence to a first value in response that indicates the data record is not to be prominently displayed; and 
if the time difference does not meet the threshold time difference, setting the display prominence set to a second value that indicates the data record is to be prominently displayed; and 
providing the search results and the set of user-specific data records for display, the at least one user-specific data record being displayed based on the display prominence.

1. A computer-implemented method executed by one or more processors, the method comprising: 
receiving, by the one or more processors, search queries, each search query being provided by a user at different times; 

for each search query provided by the user, 

determining a set of user-specific data records is to be displayed in a search results page with search results responsive to the search query, the set of user-specific data records comprising one or more user-specific data records that are specific to the user that provided the search query and wherein each user-specific data record specifies an event made by the user and a time of the event;

determining, based on a difference between the time of the event being in the future and a time that the search query was provided, a display prominence for at least one user-specific data record specifying the event in the set of user-specific data records when the user-specific data record is displayed within the search results page, the display prominence comprising one of a plurality of display locations for the at least one user-specific data record within the search results page, and indicating a prominence of the at least one user-specific data record when displayed in the search results page, at least one of the display locations being within a search results pane displayed on a user device and within which the one or more search results are also displayed; 

when the determined display prominence indicates the user-specific data record is not to be prominently displayed in the search results page, providing the search results responsive to the query and the set of user-specific data records for display to the user device, wherein the user-specific data record does not include an action element that enables a user to take an action specific to the user-specific event, and the user-specific data record is displayed in a first location relative to the search results in the search results page; and when the determined display prominence indicates the data record is to be prominently displayed: 
including, with the user-specific data records, data that causes the action element that enables the user to take an action specific to the user-specific event to be displayed with the user-specific data record in the search results page; and 

providing the search results and the set of user-specific data records for display to the user device, wherein the user-specific data record is displayed in a second location relative to the search results and different from the first location in the search results page.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s)  1, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 1, 7, and 13 should when the time difference, not if...  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US Pub. No. 20140280214) in view of Skinder (US Pub. No. 20140280292).

With respect to claim 1, Han et al. teaches a computer-implemented method executed by one or more processors, the method comprising: 
receiving, by the one or more processors, a search query (user's queries in search, See Paragraph 90), the search query being provided by a user (the user repeats the same search query numerous times, See Paragraph 90).  Han et al. does not disclose a user-specific data record.
determining a set of user-specific data records (alternative action plan, See Paragraph 173 and a response 510 (e.g., text or speech output), See Paragraph 158) is to be displayed in a search results (search results, See Paragraph 159) page with search results (presents the relevant schedule items identified for the search request to the user, See Paragraph 158), the set of user-specific data records comprising one or more user-specific data records that are specific to the user that provided the search query and wherein each user-specific data record specifies an event made by the user (Both calendar item (1) and the reminder item (2) are associated with time windows within the present day, and therefore are relevant to the search request 506. In some embodiments, if a specific time window (e.g., "dinner"+"today".fwdarw."6:00 pm-8:00 pm today") is used for the search request 506, the calendar item (1) "See movie with mom" is identified as a relevant schedule item because the calendar item (1) is associated with a time window (e.g., "6:00 pm-8:00 pm today") overlapping with the relevant time window of the search request (e.g., "6:00 pm-8:00 pm today"), See Paragraph 155); 
determining a display prominence of at least one user-specific data record in the set of user-specific data records, the display prominence comprising one of a plurality of locations within the search results page (lieu of and/or in addition to presenting the refinement to existing search criteria and/or the newly generated search criteria to the user, the digital assistant performs the search using the original search criteria of the search request, and filters the search results based on the refinement and/or additional search criteria, See Paragraph 165), and indicating a prominence of the at least one user-specific data record when displayed in the search results page, at least one location being within a search results pane (dialogue panel 504, See Fig. 5B-E), within which the one or more search results are also displayed (For each of the suggested scenario, the digital assistant presents some suitable search results (e.g., 528a-c) obtained or filtered based on a respective augmented search request, See Paragraph 169), within which the one or more search results are also displayed, wherein determining display prominence comprises: 
determining that a user-specific data record specifies an event having an event time (Both calendar item (1) and the reminder item (2) are associated with time windows within the present day, and therefore are relevant to the search request 506. In some embodiments, if a specific time window (e.g., "dinner"+"today".fwdarw."6:00 pm-8:00 pm today") is used for the search request 506, the calendar item (1) "See movie with mom" is identified as a relevant schedule item because the calendar item (1) is associated with a time window (e.g., "6:00 pm-8:00 pm today") overlapping with the relevant time window of the search request (e.g., "6:00 pm-8:00 pm today"), See Paragraph 155); 
determining a time difference based on the event time specified by the user-specific data record and the time the query was submitted (Both calendar item (1) and the reminder item (2) are associated with time windows within the present day, and therefore are relevant to the search request 506. In some embodiments, if a specific time window (e.g., "dinner"+"today".fwdarw."6:00 pm-8:00 pm today") is used for the search request 506, the calendar item (1) "See movie with mom" is identified as a relevant schedule item because the calendar item (1) is associated with a time window (e.g., "6:00 pm-8:00 pm today") overlapping with the relevant time window of the search request (e.g., "6:00 pm-8:00 pm today"), See Paragraph 155); 
if the time difference meets a threshold time difference, setting the display prominence to a first value in response that indicates the data record is not to be prominently displayed (Paragraph 130 discloses the digital assistant only evaluates the schedule items associated with a predetermined threshold time period (e.g., a week or a month) from the present time. By implementing a threshold time period, schedule items that are too remote in time from the present search request are not considered, even if those schedule items are concerned with the same location, subject matter, and/or people specified in the search request); and 
if the time difference does not meet the threshold time difference, setting the display prominence set to a second value that indicates the data record is to be prominently displayed (Paragraph 130 discloses By implementing multiple sets of criteria and selects the set of potentially relevant schedule items in multiple stages (e.g., alternating stages of inclusion and exclusions), the risk of being over-inclusive or under-inclusive in the initial set of potentially relevant schedule items is reduced); and 
providing the search results and the set of user-specific data records for display, the at least one user-specific data record being displayed based on the display prominence (in addition to the response 536 and the search results 538, the digital assistant also provides an output 540 specifying an alternative action plan, and presents search results 542 obtained based on an augmented search request generated based on the alternative action plan. Specifically, the augmented search request based on the user's proposed action plan includes a location criterion [restaurant location="near the movie theatre or en route from the user's mom's house to the movie theatre"] and a feature criterion [feature="fast service speed"]. The augmented search request based on the digital assistant's alternative action plan includes a person criterion [party="user+user's mom"] and other criteria derived from the person criterion (e.g., [ambiance="quiet and intimate"], [price="$$-$$$"], [restaurant location="vicinity of Cupertino and Palo Alto"], and [time="after 8 pm tonight"], See Paragraph 173).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Han et al. (content personalization) with Skinder et al. (search refinement).  This would have facilitated display of most relevant content by visualizing salient events proportionally in an interface.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database management.


	The Han et al. reference as modified by Skinder et al. teaches all the limitations of claim 1.   With respect to claim 2, Skinder et al. teaches the computer-implemented method of claim 1, wherein the display prominence indicates a position of the at least one user-specific data record within the search results page (in addition to the response 536 and the search results 538, the digital assistant also provides an output 540 specifying an alternative action plan, and presents search results 542 obtained based on an augmented search request generated based on the alternative action plan. Specifically, the augmented search request based on the user's proposed action plan includes a location criterion [restaurant location="near the movie theatre or en route from the user's mom's house to the movie theatre"] and a feature criterion [feature="fast service speed"]. The augmented search request based on the digital assistant's alternative action plan includes a person criterion [party="user+user's mom"] and other criteria derived from the person criterion (e.g., [ambiance="quiet and intimate"], [price="$$-$$$"], [restaurant location="vicinity of Cupertino and Palo Alto"], and [time="after 8 pm tonight"], See Paragraph 173). 

	The Han et al. reference as modified by Skinder et al. teaches all the limitations of claim 1.   With respect to claim 3, Skinder et al. teaches the computer-implemented method of claim 1, wherein the display prominence indicates a visual effect to the at least one user-specific data record within the search results page (since the user explicitly stated a time criterion of "today", and a time window associated with the schedule item (3) is for a different day (e.g., "tomorrow"), the digital assistant does not consider the schedule item (3) as a relevant schedule item for the search request 506, See Paragraph 157), a display prominence of at least one user-specific data record in the set of user-specific data records, the display prominence comprising one of a plurality of locations within the search results page (lieu of and/or in addition to presenting the refinement to existing search criteria and/or the newly generated search criteria to the user, the digital assistant performs the search using the original search criteria of the search request, and filters the search results based on the refinement and/or additional search criteria, See Paragraph 165), and indicating a prominence of the at least one user-specific data record when displayed in the search results page, at least one location being within a search results pane (dialogue panel 504, See Fig. 5B-E), within which the one or more search results are also displayed (For each of the suggested scenario, the digital assistant presents some suitable search results (e.g., 528a-c) obtained or filtered based on a respective augmented search request, See Paragraph 169).

	The Han et al. reference as modified by Skinder et al. teaches all the limitations of claim 1.   With respect to claim 4, Skinder et al. teaches the computer-implemented method of claim 1, wherein all data records in the set of user-specific data records is associated with the display prominence (Upon such recognition, the digital assistant optionally generates and presents an alternative action plan to the user. As shown in FIG. 5J, in addition to the response 536 and the search results 538, the digital assistant also provides an output 540 specifying an alternative action plan, and presents search results 542 obtained based on an augmented search request generated based on the alternative action plan. Specifically, the augmented search request based on the user's proposed action plan includes a location criterion [restaurant location="near the movie theatre or en route from the user's mom's house to the movie theatre"] and a feature criterion [feature="fast service speed"]. The augmented search request based on the digital assistant's alternative action plan includes a person criterion [party="user+user's mom"] and other criteria derived from the person criterion (e.g., [ambiance="quiet and intimate"], [price="$$-$$$"], [restaurant location="vicinity of Cupertino and Palo Alto"], and [time="after 8 pm tonight"], See Paragraph 173).
	The Han et al. reference as modified by Skinder et al. teaches all the limitations of claim 1.   With respect to claim 5, Skinder et al. teaches the computer-implemented method of claim 1, wherein providing the search results and the set of user-specific data records for display comprises providing a search results display, the search results display displaying the search results and the set of user-specific data records, the at least one user-specific data record being displayed within the search results display based on the display prominence.
	
	The Han et al. reference as modified by Skinder et al. teaches all the limitations of claim 1.   With respect to claim 6, Skinder et al. teaches the computer-implemented method of claim 1, wherein the set of user-specific data records are provided in chronological order based on a date and a time of each of the data records (the digital assistant presents a response 522 containing different categories (e.g., 524a-c) of search requests, each category corresponding to a respective set of search results satisfying a particular augmented search request based on the original search request and one or more relevant schedule item (e.g., calendar item (1)), See Fig. 5F)..

	With respect to claim 7, Han et al. teaches a system comprising: 
a data store for storing data records (database or a series of databases used to store personalized user information, See Paragraph 54); and 
one or more processors (processors, See Paragraph 106) configured to interact with the data store, the one or more processors being further configured to perform operations comprising: 
receiving, by the one or more processors, a search query (user's queries in search, See Paragraph 90), the search query being provided by a user (the user repeats the same search query numerous times, See Paragraph 90).  Han et al. does not disclose a user-specific data record.
determining a set of user-specific data records (alternative action plan, See Paragraph 173 and a response 510 (e.g., text or speech output), See Paragraph 158) is to be displayed in a search results (search results, See Paragraph 159) page with search results (presents the relevant schedule items identified for the search request to the user, See Paragraph 158), the set of user-specific data records comprising one or more user-specific data records that are specific to the user that provided the search query and wherein each user-specific data record specifies an event made by the user (Both calendar item (1) and the reminder item (2) are associated with time windows within the present day, and therefore are relevant to the search request 506. In some embodiments, if a specific time window (e.g., "dinner"+"today".fwdarw."6:00 pm-8:00 pm today") is used for the search request 506, the calendar item (1) "See movie with mom" is identified as a relevant schedule item because the calendar item (1) is associated with a time window (e.g., "6:00 pm-8:00 pm today") overlapping with the relevant time window of the search request (e.g., "6:00 pm-8:00 pm today"), See Paragraph 155); 
determining a display prominence of at least one user-specific data record in the set of user-specific data records, the display prominence comprising one of a plurality of locations within the search results page (lieu of and/or in addition to presenting the refinement to existing search criteria and/or the newly generated search criteria to the user, the digital assistant performs the search using the original search criteria of the search request, and filters the search results based on the refinement and/or additional search criteria, See Paragraph 165), and indicating a prominence of the at least one user-specific data record when displayed in the search results page, at least one location being within a search results pane (dialogue panel 504, See Fig. 5B-E), within which the one or more search results are also displayed (For each of the suggested scenario, the digital assistant presents some suitable search results (e.g., 528a-c) obtained or filtered based on a respective augmented search request, See Paragraph 169), within which the one or more search results are also displayed, wherein determining display prominence comprises: 
determining that a user-specific data record specifies an event having an event time (Both calendar item (1) and the reminder item (2) are associated with time windows within the present day, and therefore are relevant to the search request 506. In some embodiments, if a specific time window (e.g., "dinner"+"today".fwdarw."6:00 pm-8:00 pm today") is used for the search request 506, the calendar item (1) "See movie with mom" is identified as a relevant schedule item because the calendar item (1) is associated with a time window (e.g., "6:00 pm-8:00 pm today") overlapping with the relevant time window of the search request (e.g., "6:00 pm-8:00 pm today"), See Paragraph 155); 
determining a time difference based on the event time specified by the user-specific data record and the time the query was submitted (Both calendar item (1) and the reminder item (2) are associated with time windows within the present day, and therefore are relevant to the search request 506. In some embodiments, if a specific time window (e.g., "dinner"+"today".fwdarw."6:00 pm-8:00 pm today") is used for the search request 506, the calendar item (1) "See movie with mom" is identified as a relevant schedule item because the calendar item (1) is associated with a time window (e.g., "6:00 pm-8:00 pm today") overlapping with the relevant time window of the search request (e.g., "6:00 pm-8:00 pm today"), See Paragraph 155); 
if the time difference meets a threshold time difference, setting the display prominence to a first value in response that indicates the data record is not to be prominently displayed (Paragraph 130 discloses the digital assistant only evaluates the schedule items associated with a predetermined threshold time period (e.g., a week or a month) from the present time. By implementing a threshold time period, schedule items that are too remote in time from the present search request are not considered, even if those schedule items are concerned with the same location, subject matter, and/or people specified in the search request); and 
if the time difference does not meet the threshold time difference, setting the display prominence set to a second value that indicates the data record is to be prominently displayed (Paragraph 130 discloses By implementing multiple sets of criteria and selects the set of potentially relevant schedule items in multiple stages (e.g., alternating stages of inclusion and exclusions), the risk of being over-inclusive or under-inclusive in the initial set of potentially relevant schedule items is reduced); and 
providing the search results and the set of user-specific data records for display, the at least one user-specific data record being displayed based on the display prominence (in addition to the response 536 and the search results 538, the digital assistant also provides an output 540 specifying an alternative action plan, and presents search results 542 obtained based on an augmented search request generated based on the alternative action plan. Specifically, the augmented search request based on the user's proposed action plan includes a location criterion [restaurant location="near the movie theatre or en route from the user's mom's house to the movie theatre"] and a feature criterion [feature="fast service speed"]. The augmented search request based on the digital assistant's alternative action plan includes a person criterion [party="user+user's mom"] and other criteria derived from the person criterion (e.g., [ambiance="quiet and intimate"], [price="$$-$$$"], [restaurant location="vicinity of Cupertino and Palo Alto"], and [time="after 8 pm tonight"], See Paragraph 173).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Han et al. (content personalization) with Skinder et al. (search refinement).  This would have facilitated display of most relevant content by visualizing salient events proportionally in an interface.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database management.

With respect to claim 8, it is rejected on grounds corresponding to above rejected claim 2, because claim 8 is substantially equivalent to claim 2.

With respect to claim 9, it is rejected on grounds corresponding to above rejected claim 3, because claim 9 is substantially equivalent to claim 3.

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 4, because claim 10 is substantially equivalent to claim 4.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 5, because claim 11 is substantially equivalent to claim 5.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 6, because claim 12 is substantially equivalent to claim 6.

	With respect to claim 13, Han et al. teaches a non-transitory computer storage medium encoded with a computer program, the program comprising instruction that when executed by data processing apparatus cause the data processing apparatus to perform operations comprising: 
receiving, by the one or more processors, a search query (user's queries in search, See Paragraph 90), the search query being provided by a user (the user repeats the same search query numerous times, See Paragraph 90).  Han et al. does not disclose a user-specific data record.
determining a set of user-specific data records (alternative action plan, See Paragraph 173 and a response 510 (e.g., text or speech output), See Paragraph 158) is to be displayed in a search results (search results, See Paragraph 159) page with search results (presents the relevant schedule items identified for the search request to the user, See Paragraph 158), the set of user-specific data records comprising one or more user-specific data records that are specific to the user that provided the search query and wherein each user-specific data record specifies an event made by the user (Both calendar item (1) and the reminder item (2) are associated with time windows within the present day, and therefore are relevant to the search request 506. In some embodiments, if a specific time window (e.g., "dinner"+"today".fwdarw."6:00 pm-8:00 pm today") is used for the search request 506, the calendar item (1) "See movie with mom" is identified as a relevant schedule item because the calendar item (1) is associated with a time window (e.g., "6:00 pm-8:00 pm today") overlapping with the relevant time window of the search request (e.g., "6:00 pm-8:00 pm today"), See Paragraph 155); 
determining a display prominence of at least one user-specific data record in the set of user-specific data records, the display prominence comprising one of a plurality of locations within the search results page (lieu of and/or in addition to presenting the refinement to existing search criteria and/or the newly generated search criteria to the user, the digital assistant performs the search using the original search criteria of the search request, and filters the search results based on the refinement and/or additional search criteria, See Paragraph 165), and indicating a prominence of the at least one user-specific data record when displayed in the search results page, at least one location being within a search results pane (dialogue panel 504, See Fig. 5B-E), within which the one or more search results are also displayed (For each of the suggested scenario, the digital assistant presents some suitable search results (e.g., 528a-c) obtained or filtered based on a respective augmented search request, See Paragraph 169), within which the one or more search results are also displayed, wherein determining display prominence comprises: 
determining that a user-specific data record specifies an event having an event time (Both calendar item (1) and the reminder item (2) are associated with time windows within the present day, and therefore are relevant to the search request 506. In some embodiments, if a specific time window (e.g., "dinner"+"today".fwdarw."6:00 pm-8:00 pm today") is used for the search request 506, the calendar item (1) "See movie with mom" is identified as a relevant schedule item because the calendar item (1) is associated with a time window (e.g., "6:00 pm-8:00 pm today") overlapping with the relevant time window of the search request (e.g., "6:00 pm-8:00 pm today"), See Paragraph 155); 
determining a time difference based on the event time specified by the user-specific data record and the time the query was submitted (Both calendar item (1) and the reminder item (2) are associated with time windows within the present day, and therefore are relevant to the search request 506. In some embodiments, if a specific time window (e.g., "dinner"+"today".fwdarw."6:00 pm-8:00 pm today") is used for the search request 506, the calendar item (1) "See movie with mom" is identified as a relevant schedule item because the calendar item (1) is associated with a time window (e.g., "6:00 pm-8:00 pm today") overlapping with the relevant time window of the search request (e.g., "6:00 pm-8:00 pm today"), See Paragraph 155); 
if the time difference meets a threshold time difference, setting the display prominence to a first value in response that indicates the data record is not to be prominently displayed (Paragraph 130 discloses the digital assistant only evaluates the schedule items associated with a predetermined threshold time period (e.g., a week or a month) from the present time. By implementing a threshold time period, schedule items that are too remote in time from the present search request are not considered, even if those schedule items are concerned with the same location, subject matter, and/or people specified in the search request); and 
if the time difference does not meet the threshold time difference, setting the display prominence set to a second value that indicates the data record is to be prominently displayed (Paragraph 130 discloses By implementing multiple sets of criteria and selects the set of potentially relevant schedule items in multiple stages (e.g., alternating stages of inclusion and exclusions), the risk of being over-inclusive or under-inclusive in the initial set of potentially relevant schedule items is reduced); and 
providing the search results and the set of user-specific data records for display, the at least one user-specific data record being displayed based on the display prominence (in addition to the response 536 and the search results 538, the digital assistant also provides an output 540 specifying an alternative action plan, and presents search results 542 obtained based on an augmented search request generated based on the alternative action plan. Specifically, the augmented search request based on the user's proposed action plan includes a location criterion [restaurant location="near the movie theatre or en route from the user's mom's house to the movie theatre"] and a feature criterion [feature="fast service speed"]. The augmented search request based on the digital assistant's alternative action plan includes a person criterion [party="user+user's mom"] and other criteria derived from the person criterion (e.g., [ambiance="quiet and intimate"], [price="$$-$$$"], [restaurant location="vicinity of Cupertino and Palo Alto"], and [time="after 8 pm tonight"], See Paragraph 173).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Han et al. (content personalization) with Skinder et al. (search refinement).  This would have facilitated display of most relevant content by visualizing salient events proportionally in an interface.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: database management.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20130067364 is directed to PRESENTING SEARCH RESULT ITEMS HAVING VARIED PROMINENCE:   [0026] An "instant answer" (referred to herein, interchangeably, as an "answer") refers to a result that is a response or answer to a search query that is provided to a user on the main search results page. That is, a user is presented with domain-specific content on the search results page in response to a query, whereas the user might otherwise be required to select a link within the search results page to navigate to another webpage and, thereafter, search further for the desired information. For example, assume a user search query is "weather in Seattle." An "answer" presented on the search results page contains the weather for Seattle such that a user is not required to navigate to another webpage to find the answer to the intended query. As can be appreciated, an answer might pertain to any subject matter including, for example, weather, news, area codes, conversions, dictionary terms, encyclopedia entries, finance, flights, health, holidays, dates, hotels, local listings, math, movies, music, shopping, sports, package tracking, and the like. An answer can be in the form of an icon, a button, a link, text, a video, an image, a photograph, an audio (e.g., a music clip), a combination thereof, or the like

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154